Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 09/21/2021 and 10/30/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 10/30/2020, has been accepted for examination.

Claim Objections
Claim 20 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim, ".--should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim--". See MPEP § 608.01(n). Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhengyi et al. (A compact Airy beam light sheet microscope with a tilted cylindrical lens, BIOMEDICAL OPTICS EXPRESS, vol. 5, no. 10, 5 September 2014 (2014-09-05), page 3434, XP055335519, United States ISSN: 2156-7085, DOI: 10.1364/BOE.5.003434, Applicant cited reference) in view of Altendorf (2008/0239278 A1).

Regarding claims 1 and 21, Zhengyi teaches of an optical system/method (fig. 1) for producing a structured optical beam, the optical system comprising: 
a convex lens (CL) having a spherical or cylindrical entry surface, the convex lens comprising inherently a material having a refractive index; 
an electromagnetic radiation source (section 4: laser) configured to provide a substantially coherent beam of electromagnetic radiation; and 
a focussing element (L1) arranged along the optical axis of the optical system; wherein the electromagnetic radiation source (section 4: laser) is arranged to produce an illuminating beam which illuminates the convex lens (CL) over a selected illumination fraction of the spherical or cylindrical entry surface as can be seen in drawing (fig. 1)  and with a corresponding selected focus of the illuminating beam such that the beam traverses a sufficient refractive volume of the convex lens to produce aberrations in the beam emerging from the convex lens such that it comprises a structured optical beam (see section 1).

Altendorf from the same field of endeavor teaches of using lenses with refractive index approaching 2.0 such as (1.5, 1.7, 1.8 etc.) (figs. 1-4) [pars. 0036] in order to enhanced and improved range sensing performance of sensor lens configuration system (see abstract) [pars. 0004-5], and additionally, it is common general knowledge to use lenses with a higher refractive index in order to reduce the size. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi by using a convex lens comprising a material having a high refractive index such as having (i.e. at least 1.8) in view of Altendorf teachings in order to in order to enhanced and improved range sensing performance of sensor lens configuration system and/or in order to reduce the lens(es) size, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For the purpose of clarity, the method claim 21 is taught/suggested by the functions shown/stated/set forth with regards to the system claim 1 as rejected above as being unpatentable over Zhengyi in view of Altendorf.
As to claims 2-3, Zhengyi when modified by Altendorf, Zhengyi further teaches a structure of lens system (fig. 1) that is use in an optical system that is implementing limitations such as, wherein the focussing element is arranged between the (CL) such that the focussing element (L1) focusses the illuminating beam onto the convex lens to provide the selected illumination fraction of the spherical or cylindrical entry surface and the corresponding selected focus such that the focussed illuminating beam traverses a sufficient refractive volume of the convex lens to produce the required aberrations in the beam emerging from the convex lens resulting in the formation of a structured optical beam (claim 2); wherein the convex lens (CL) is arranged between the electromagnetic radiation source (laser) and the focussing element (L1/L2) such that the focussing element focusses the beam emerging from convex lens; and source (laser) is arranged to provide illumination of the convex lens over the selected illumination fraction of the entry surface such that the beam traverses a sufficient refractive volume of the convex lens to produce the required aberrations in the beam emerging from the convex lens resulting in the formation of a structured optical beam when the beam emerging from the convex lens is focussed by the focussing element (L1/L2) (claim 3).
As to claim 4, Zhengyi when modified by Altendorf, Zhengyi further teaches of an electromagnetic radiation source (section 4: laser) configured to provide a substantially coherent beam of electromagnetic radiation as applied to claim 1.
Zhengyi when modified by Altendorf fail to explicitly specify the wherein the electromagnetic radiation source is arranged to provide substantially parallel illumination of the convex lens with a selected illumination fraction of at least 15%, preferably at least 20% of the radius of curvature of the entry surface so that the illuminating beam passes substantially symmetrically through the centre.

 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claim 4 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
As to claims 5-6, Zhengyi when modified by Altendorf, Zhengyi further teaches wherein the focussing element (L1) comprises a converging lens; and the convex lens and focussing element have common focal point (fig. 1)(see section 4; focal length of L2 was chosen..)(claim 5); and wherein the convex lens (L1) has a spherical or cylindrical exit surface (claim 6).
As to claim 7, Zhengyi when modified by Altendorf, Zhengyi further teaches a structure of lens system (fig. 1) that is use in an optical system that is implementing limitations such as, wherein the convex lens comprises a convex lens (CL) having a spherical or cylindrical entry surface is a cylindrical lens. 
As to claim 8, Zhengyi when modified by Altendorf, as applied to claim 1, Altendorf further teaches wherein the convex lens has a refractive index of greater than 1.9, preferably approximately 2. (Altendorf, [pars. 0036]).
As to claim 9, Zhengyi when modified by Altendorf, as applied to claim 1, Zhengyi further teaches a structure of an electromagnetic radiation source (section 4: laser) configured to provide a substantially coherent beam of electromagnetic radiation.

However, even though, Zhengyi when modified by Altendorf fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 9, the constructional changes is/are considered obvious common knowledge in the art that laser(s) providing a Gaussian intensity distribution are common general knowledge. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claim 9 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).In this case, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claim 10, Zhengyi when modified by Altendorf, as applied to claim 1, Zhengyi further teaches wherein the focussing element (L1/L2) comprises one of: a focussing lens; a ball lens; a spherical mirror.
As to claims 11-14, Zhengyi when modified by Altendorf, Zhengyi further teaches a structure of lens system (fig. 1) that is use in an optical system that is implementing limitations such as, wherein the convex lens comprises a convex lens (CL) having a is a cylindrical lens, and further, Altendorf teaches lenses have a refractive index of greater than 1.8.
Zhengyi when modified by Altendorf fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 11-14, wherein the convex lens is a glass ball lens and the focussing element is a converging focussing lens (claim 11); wherein the convex lens is a glass ball lens and the focussing element is a glass ball lens (claim 12); wherein both glass ball lenses have a refractive index of greater than 1.8 (claim 13); and wherein the two glass ball lens are combined into a single integral structure (claim 14).
However, even though, Zhengyi when modified by Altendorf fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 11-14, the constructional changes are considered obvious design variation and alternative of the type of convex lens.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claims 11-14 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
(L1/L2) comprises one of: a focussing lens, a convex lens (CL) having a spherical or cylindrical entry surface, the convex lens comprising inherently a material having a refractive index, as can be seen in drawing (fig. 1) (see sections 1-4).  Altendorf further teaches wherein the convex lens has a refractive index of greater than 1.9, preferably approximately 2. (Altendorf, [pars. 0036]).
Zhengyi when modified by Altendorf fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 15-20, wherein the focussing element comprises a spherical mirror and the optical system further comprises a beam splitter arranged between the convex lens and the spherical mirror (claim 15); wherein the convex lens comprises a glass ball lens and is configured such that a portion of the illuminating beam is reflected back through the convex lens from the rear surface of the convex lens, thereby forming a retroreflector in which the illuminating beam is reflected and focussed by the double pass of the beam (claim 16); wherein the convex lens is a glass ball lens and the focussing element comprises a reflective layer on a far side of the glass ball lens from the source such that the glass ball lens forms a retroreflector, reflecting the beam back through the convex lens to focus the emerging structured optical beam along the optical axis (claim 17); wherein the glass ball lens has a refractive index of greater than 1.9, preferably greater than 1.95 and preferably less than 2.05 (claim 18); wherein the distance between the convex lens and the focussing element is adjustable to vary parameters of the structured beam (claim 19).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhengyi when modified by Altendorf in the manner set forth in applicant’s claims 15-19 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claim 20, Zhengyi when modified by Altendorf, Zhengyi further teaches an optical alignment system comprising: the optical system (fig. 1) for producing a structured optical beam wherein one or more objects to be aligned is included in the function of the microscope as a suitable system for detecting the position of an object; a detector (cam) for detecting the position of an object relative to the structured optical beam, as can be seen in drawing (fig.1).




 


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art optical system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886